BARNES, Presiding Judge,
concurring fully and specially.
While I concur fully in the majority opinion, I write to emphasize that it is especially important for the trial court to ascertain that the waiver of the right to a jury trial is knowingly, intelligently, and voluntarily given in cases, such as this, where the defendant, although mentally competent to stand trial, had limited or no ability to process *251the written information provided about the waiver of the right. In these cases, the oral presentation of the waiver information is of even greater significance.
Here, a psychologist testified that because of Birdette’s mental retardation, he did not have the ability to read or understand the information provided by the legal system about his waiver of a jury trial, and cautioned that certain information might need to be orally presented to him. Although the judge personally questioned Birdette to ascertain that he understood that he was waiving his right to a jury trial and that the judge “was going to sit as a jury,” it is troubling that the defendant later testified at his motion for new trial hearing that he was still expecting the jury of “free-world people” to show up at some point during the bench trial.
In Jones v. State, 302 Ga. App. 147 (690 SE2d 460) (2010), although trial counsel informed the judge that he had extensively counseled Jones about the difference between a jury trial and a bench trial,
the judge spoke to Jones directly and informed him that he had the right to a jury trial, that twelve persons would sit in judgment in a jury trial, and that the prosecutor would bear the burden of convincing each one of the twelve persons of Jones’s guilt beyond a reasonable doubt. The judge explained the voir dire process and made clear that by waiving the right to a jury trial, Jones would be forfeiting the voir dire process and his right to have the 12 persons chosen through that process decide his guilt or innocence, and that the judge instead would be making that determination. Jones confirmed his understanding of such and stated he would rather have a bench trial.
Id at 150-151 (2).
Certainly, this colloquy is not required in every circumstance; indeed, “there is no legal precedent necessarily requiring an ‘in court’ waiver of the right of a jury trial.” (Citation and footnote omitted.) Davis v. State, 287 Ga. App. 783, 785 (2) (653 SE2d 107) (2007). However, a defendant’s right to trial by jury is one of those fundamental constitutional rights that the defendant must personally, knowingly, voluntarily, and intelligently choose to waive, and do so fully cognizant of exactly what it is that is being waived. See McCormick v. State, 222 Ga. App. 753, 755 (1) (476 SE2d 271) (1996) (“[M] any laypersons think a criminal ‘trial’ naturally includes a jury, and laypersons may not understand that a ‘bench’ trial does not include a jury.”).
*252Decided September 10, 2013
Reconsideration denied October ll, 2013.
Charles E. W. Barrow, for appellant.
Lee Darragh, District Attorney, Juliet Aldridge, Assistant District Attorney, for appellee.